DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 (as embodied in Figs. 2-3) and Invention 1 (i.e. the connector) in the reply filed on 07/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3-4 and 7-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2 and 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/17/2022.

Drawings
The drawings are objected to because the drawings show multiple views grouped under the same figure number with no differentiation between the partial views.1 In particular, Figures 2-5, 8-10, and 27-28 all show multiple views within the same drawing all under the same label. The different views should be broken out with capital letters to distinguish the different views. Figures 6, 6A, 7, and 7A should be relabeled so that all four figures utilizes capital letter designations after the number designation (i.e. Figs. 6A, 6B, 7A, and 7B).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The description of the drawings does not disclose that particular orientation or views of the parts shown, and rather just vaguely describes the shown component (e.g. “FIG. 2 illustrates an outer magnetic connector, in accordance with embodiments of the invention” but shows four different views of the connector)2.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheib et al. (US 2018/0168752).
Regarding Claim 1, Scheib discloses a connector for securing a servo to thin material (see Abstract disclosing an adapter; see also Fig. 17, showing attachment of a thin material in the form of a removable film 1702), comprising:
A first connector portion (1720) including: a first set of couplers (see Fig. 17A and 17B, showing two openings for hooks on a left side and a protrusion for a latch on the right side as the figure is oriented), and a first opening (see Fig. 17A, showing there is an opening for output drive discs 1722 to pass through, further the interior of the first connector portion, which is shown in other embodiments, such as in Fig. 10D, is also considered an opening).
A second connector portion (1700) including: a second set of couplers (see Figs. 17A and 17B, showing two hooks on the left side and a latch on the right side as the figure is oriented), and a second opening (see Fig. 17A showing an opening for the rotatable couplers 1710).
Wherein the first and second connector portions are configurable to receive portions of a servo to secure the servo and a thin material (see Fig. 17C, showing that the two connector portions couple with one another; see also [0108] disclosing that the output drive disks are attached to motors that drive the disks; see also Fig. 17B showing the thin material attached to the second connector, and accordingly the thin material is secured by the first and second connector portions).
Regarding Claim 6, Scheib further discloses the connector of claim 1, wherein the first opening comprises an access opening for receiving wires of the servo (see [0108], disclosing a motor which would have electrical wires for powering the motor, with the internal cavity of the first connector being the first opening).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2017/0326466) in view of Kennedy (US 10,926,187).
Regarding Claim 1, Chae discloses a connector for securing a servo (400) to thin material (220b), comprising: 
A first connector portion (220b) including: a first set of couplers (222a), and a first opening (224c).
A second connector portion (220a) including: a second set of couplers (222a).
Wherein the first and second connector portions are configurable to receive portions of a servo to secure the servo and a thin material (see Fig. 3, showing that the servo is part of the board 430 and is used to rotate magnet 420, and accordingly the servo is within the first opening of the first connector, and that the first and second connectors when coupled by the magnets to one another, prevent removal of the thin material 220b without first removing the first connector portion; note also that the servo is not actively claimed, and accordingly only the ability of the connector portions to secure the servo and thin material are required).
Chae does not disclose how the second coupler is attached to the second connector portion nor if there is a second opening, leading one having ordinary skill in the art in search of a suitable connection solution.
However, Kennedy teaches connecting a magnet (330) to a thin second connector portion (401) using a second opening (413) in the second connector portion and then mounting the magnet using a fastener (300).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second opening for the connector disclosed in Chae as taught in  Kennedy to ensure adequate attachment of the second set of couplers to the second connector portion using a clamping device to affix the second set of couplers in the form of a magnet to the second connectors through the second opening.
Regarding Claim 2, Chae further discloses the connector of claim 1, wherein the first and second set of couplers comprise magnetic couplers (see [0040]).
Regarding Claim 6, Chae further discloses the connector of claim 1, wherein the first opening comprises an access opening for receiving wires of the servo (see Fig. 4, showing that the board 430, which contains the electronic devices, and accordingly wires is located within the first connector portion, and would be capable of receiving wires through the access opening which is the first opening; note: the claims do not require a servo or wires, merely the that opening is capable of receiving the wires).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chae (US 2017/0326466) in view of Kennedy (US 10,926,187) and Hamarikova (DE 2020-17104838-U1).
Regarding Claim 5, Chae further discloses the connector of claim 1, wherein the thin material comprises paper, but not chipboard.
However, chipboard is defined as “a low grade of cardboard, used as a backing for pads of paper, a stiffener for photographs in mailing, etc.” Hamarikova teaches making a foldable toy out of carboard (see [0043] of the translation]).	One having ordinary skill in the art before the effective filing date of the claimed invention would have readily appreciated that chipboard is merely a slightly thicker version of craft paper, and would provide numerous benefits to a toy made by folding paper, and then attaching it to a servo. For example, the thicker paper would allow for the object to better maintain its shape, especially when a child is playing with the device, would allow for an increased life of the toy by providing a more durable material that is less likely to tear, and would allow for the creation of larger folded toys due to the increase sturdiness of the thicker paper.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to simply replace the paper as disclosed in Chae with slightly cardboard as taught in Hamarikova to allow for the servo to be attached to a stronger paper material that would last longer and would allow for larger toys to be constructed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY ROBERT WEBER whose telephone number is (571)272-3307. The examiner can normally be reached 8AM - 6PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C JOYCE can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.R.W./Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See 37 C.F.R. 1.84 (u)(1): The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
        2 See MPEP 608.01(f): The examiner should see to it that the figures are correctly described in the brief description of the drawing, that all section lines used are referred to, and that all needed section lines are used. If the drawings show Figures 1A, 1B, and 1C and the brief description of the drawings refers only to Figure 1, the examiner should object to the brief description, and require applicant to provide a brief description of Figures 1A, 1B, and 1C.